January 20, 2015 United States Securities and Exchange Commission Attn: Mr. John Reynolds, Assistant Director Division of Corporation Finance treet N.E. Washington, DC20549-7010 VIA EDGAR Dear Sirs: Re:Gentor Resources Inc. Form 20-F for Fiscal Year Ended December 31, 2013 Filed May 1, 2014 Comment Letter Dated December 17, 2014 File No. 333-130386 Further to the telephone conference on January 20, 2015 between Christopher Barry of Dorsey & Whitney LLP, U.S. counsel to Gentor Resources Inc. (the “Company”), and Mr. Schuler of the Commission’s staff, the Company anticipates further discussions with the staff concerning the comment letter dated December 17, 2014 (the “Comment Letter”), in respect of the above noted filing. Accordingly, the Company respectively requests an additional ten business day extension in order to respond to the Comment Letter and the Company currently anticipates responding to the Comment Letter on or before February 3, 2015. If you should have any questions or concerns regarding the anticipated timing of our response, please do not hesitate to contact me at (416) 366-2221. Yours truly, Gentor Resources Inc. /s/ Geoffrey Farr Geoffrey Farr Corporate Secretary
